JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed September 17, 2010, dismissing appellant’s complaint without prejudice be affirmed. Appellant raises no objection on appeal to the district court’s determination that it lacked subject matter jurisdiction over the complaint, because it presented neither a federal question nor a basis for diversity jurisdiction. See 28 U.S.C. §§ 1331,1332.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published- The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.